Citation Nr: 1602779	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected hypertensive retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran had active military service from February 1984 to April 1984 and from April 1985 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran is appealing the original assignment of a noncompensable evaluation following the award of service connection for hypertensive retinopathy.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In September 2015, a letter was sent to the Veteran seeking clarification of his representation with respect to the claim of entitlement to an initial compensable rating for the service-connected hypertensive retinopathy as there were multiple powers of attorney (POA) in the virtual record, to include Disabled American Veterans and a private attorney.  It is clear from communications in the virtual record that Disabled American Veterans has a properly executed POA with respect to the claim pertaining to hypertensive retinopathy and that the Veteran desires such continued representation, whereas the private attorney represents the Veteran in matters not currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matter is not ready for appellate disposition.

In January 2015, the Veteran's representative argued that a current examination was required to "correctly evaluate" the service-connected hypertensive retinopathy.  The representative noted that the most recent medical information was almost five years old and since then, the Veteran had complained of a decrease in visual acuity, sharp pin like pains in both eyes, feelings of dryness, and the development of a film over his eyes causing temporary obstruction in his vision.  In the April 2015 Appellant's Brief, the representative further argued that the most recent VA examination in February 2010 failed to adequately assess the Veteran's complaints of blurred vision and sandy feelings in his eyes.  The Board cannot ascertain to what extent the eye disability has increased in severity, if at all, without VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

At this juncture, the Board would note the Veteran is also service-connected for allergic rhinitis.  During a September 2012 VA examination of the sinusitis, rhinitis, and other conditions of the nose, the examiner indicated the Veteran was allergic to pollen and thus, in the Spring and early Summer had symptoms to include itching, burning, and tearing eyes.  The February 2010 examiner previously noted treatment against "sandy eyes" with eye drops (Artelac Advanced MDO).  An opinion is needed to determine whether the symptoms are attributable to the hypertensive retinopathy or to the allergic rhinitis or some other nonservice-connected disability.  Moreover, the Veteran is rated under Diagnostic Code 6006 for incapacitating episodes of retinopathy.  38 C.F.R. § 4.79.  The February 2010 examiner did not address whether retinopathy was productive of such episodes and must do so upon Remand.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin, 1 Vet. App. at 175.

A January 2014 electronic mail communication from the Veteran reveals he was applying for Social Security Administration (SSA) disability benefits.  Upon Remand, the RO should inquire as to whether there has been a disability determination and if so, request a copy of the decision and the supporting medical records.  38 C.F.R. § 3.159(c)(2).  

Any missing and/or ongoing VA and/or private treatment records are pertinent to the issue and must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any missing and/or recent VA or private clinical records, not on file pertaining to treatment of the eye condition.  

2.  Obtain SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim (after confirming whether the Veteran applied for SSA disability benefits).  

3. Thereafter, schedule the Veteran for the appropriate VA examination through the Foreign Medical Program Office to determine the current severity of the service-connected hypertensive retinopathy.  All indicated tests or studies must be completed.  Examination findings pertinent to the eyes, to include impairment of central visual acuity and visual fields, should be reported to allow for application of VA rating criteria for diseases of the eye.  (a) The examiner must address the specific complaints of the Veteran, to include decreased visual acuity, sharp pin like pains in both eyes, feelings of dryness and sandiness, and the development of a film over his eyes causing temporary obstruction in his vision.  (b) Then, if possible, the examiner must state whether such eye complaints are related to the service-connected hypertensive retinopathy, service-connected allergic rhinitis, and/or some other nonservice-connected disability.  (c) The examiner must also indicate whether the retinopathy is productive of incapacitating episodes (a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider) and if so, state the total duration in number of weeks during the past 12 months.  

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




